Order entered September 30, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00785-CV

                             ERIC A. SCZEPANIC, Appellant

                                             V.

                             CITIMORTGAGE INC., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-08775-A

                                           ORDER
       We GRANT appellant’s September 28, 2014 second motion to extend time for filing

brief and ORDER the brief be filed no later than October 13, 2014. No further extensions will

be granted absent exigent circumstances.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE